DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 19–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites:
6.  The apparatus of claim 1, wherein the actuator comprises one or more of a motor, a belt, a feed screw, a cable, a piston, an arm, a rail, a rack and pinion, and a conveyor; and wherein the mover comprises a plug, a paddle, a pig, a rake, a shovel, a ramp, a scraper, a scoop, or an auger.

Claim 6 is indefinite because each italicized limitation sets forth a Markush group using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h) (Claims that set forth a list of alternatives from which selection is to be made are Markush claims; a Markush group is a closed group of alternatives; if a Markush group requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim).
To overcome this rejection, claim 6 could be amended to read:
6.  The apparatus of claim 1, wherein the actuator is selected from the group consisting of a motor, a belt, a feed screw, a cable, a piston, an arm, a rail, a rack and pinion, and a conveyor; and wherein the mover is selected from the group consisting of a plug, a paddle, a pig, a rake, a shovel, a ramp, a scraper, a scoop, or an auger.


Claim 19 recites:
19.  A method of catching slugs of flow from a pipeline upstream of a process, the method comprising:
providing an inlet disposed in fluid communication with the pipeline, a gas outlet disposed in fluid communication the inlet, and storage tubes extending in fluid communication below the inlet, wherein the liquid outlet includes a liquid manifold, wherein the liquid manifold is connected to ends of the storage tubes with an interior of the liquid manifold having side openings communicating with the storage tubes and wherein the liquid manifold is tubular and connects laterally across the storage tubes,
separating liquid and gas of the flow from the pipeline upstream of the process;
outputting the gas from the gas outlet to the process;
outputting the liquid from the liquid outlet to the process;
moving at least one surface inside the liquid manifold; and
moving debris in the liquid manifold with the movement of the at least one surface relative to at least one outlet port in the liquid outlet.  Emphasis added

Claim 19 is indefinite because “the liquid outlet” lacks antecedent basis.  See MPEP 2173.05(e).
To overcome this rejection, claim 19 could be rewritten as:
19.  A method of catching slugs of flow from a pipeline upstream of a process, the method comprising:
providing an inlet disposed in fluid communication with the pipeline, a gas outlet disposed in fluid communication the inlet, a liquid outlet and storage tubes extending in fluid communication below the inlet, wherein the liquid outlet includes a liquid manifold, wherein the liquid manifold is connected to ends of the storage tubes with an interior of the liquid manifold having side openings communicating with the storage tubes and wherein the liquid manifold is tubular and connects laterally across the storage tubes,
separating liquid and gas of the flow from the pipeline upstream of the process;
outputting the gas from the gas outlet to the process;
outputting the liquid from the liquid outlet to the process;
moving at least one surface inside the liquid manifold; and
moving debris in the liquid manifold with the movement of the at least one surface relative to at least one outlet port in the liquid outlet.

Claim 20 recites:
20.  method of cleaning a slug catcher, the slug catcher catching slugs of flow from a pipeline upstream of a process, the slug catcher having a liquid manifold with at least one outlet port, the method comprising:
providing an inlet disposed in fluid communication with the pipeline, a gas outlet disposed in fluid communication the inlet, and storage tubes extending in fluid communication below the inlet, wherein the liquid outlet includes the liquid manifold, wherein the liquid manifold is connected to ends of the storage tubes with an interior of the liquid manifold having side openings communicating with the storage tubes and wherein the liquid manifold is tubular and connects laterally across the storage tubes,
mounting at least one mover internal to a portion of the liquid manifold;
mounting at least one actuator adjacent the liquid manifold;
operatively coupling the at least one actuator to the at least one mover; and
moving debris in the portion of the liquid manifold relative to the at least one outlet port by moving, with the at least one actuator, the at least one mover inside the liquid manifold.  Emphasis added.

Claim 20 is indefinite because “the liquid outlet” lacks antecedent basis.  See MPEP 2173.05(e).  To overcome this rejection, claim 20 could be amended to read:
20.  method of cleaning a slug catcher, the slug catcher catching slugs of flow from a pipeline upstream of a process, the slug catcher having a liquid outlet comprising a liquid manifold with at least one outlet port, the method comprising:
providing an inlet disposed in fluid communication with the pipeline, a gas outlet disposed in fluid communication the inlet, and storage tubes extending in fluid communication below the inlet, wherein the liquid outlet includes the liquid manifold, wherein the liquid manifold is connected to ends of the storage tubes with an interior of the liquid manifold having side openings communicating with the storage tubes and wherein the liquid manifold is tubular and connects laterally across the storage tubes,
mounting at least one mover internal to a portion of the liquid manifold;
mounting at least one actuator adjacent the liquid manifold;
operatively coupling the at least one actuator to the at least one mover; and
moving debris in the portion of the liquid manifold relative to the at least one outlet port by moving, with the at least one actuator, the at least one mover inside the liquid manifold.

Claims 21 and 22 are indefinite because they depend from claim 20.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15–18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davletshin, WO 2018/169435 A11.  Note that Davletshin is published in Russian.  Therefore, the Examiner cites US 2021/0131090 A1 as an English-language equivalent.  
Regarding claim 15, Davletshin discloses an apparatus to automatically clean a pipe 1.  See Davletshin Fig. 2, [0008].  The apparatus corresponds to the claimed “apparatus to clean a slug catcher.”  
Note that the “slug catcher” is not a positively recited structural element of the claimed apparatus.  This is because the claim is directed to an apparatus “to clean a slug catcher” rather than a slug catcher containing an apparatus to clean it.  A claim is only limited by positively recited elements.  See MPEP 2115.  Therefore, the limitations that describe the structure of the “slug catcher” fail to receive patentable weight, because the slug catcher is not a positively recited element of the claimed apparatus.  These limitations also describe the intended use rather than the structure of the claimed “apparatus to clean a slug catcher.”  See MPEP 2114(II) (“manner of operating the device does not differentiate apparatus claim from the prior art”).  As such, the cleaning apparatus in Davletshin can anticipate claim 15, even if the pipe 1 does not have all of the structural features of the claimed “slug catcher.”  
The cleaning apparatus comprises an actuator 2 (the “at least one actuator”) which is mountable adjacent to the pipe 1.  See Davletshin Fig. 2, [0010]. 
The cleaning apparatus further comprises a cleaning tool 6 (the “at least one mover”) mountable internal to the pipe 1.  See Davletshin Fig. 2, [0010], [0011].  The cleaning tool 6 is operatively coupleable to the actuator 2.  Id.  The actuator 2 moves the cleaning tool 6 within the pipe 1.  Id.  The cleaning tool 6 is configured to move debris in the pipe 1 relative to an outlet port at the right-hand end of the pipe 1, adjacent to common riser 12, because as the cleaning tool 6 moves along the pipe 1, it scours and removes deposits in the pipe 1 toward common riser 12.  Id. at [0011].  
The actuator 2 comprises a motor that is mounted outside of the pipe 1.  See Davletshin Fig. 1, [0010].

    PNG
    media_image1.png
    883
    1182
    media_image1.png
    Greyscale


Regarding claim 16, Davletshin teaches that the cleaning tool 6 can be a brush with a shape of the inner surface of the pipe 1, so that the brush can remove debris from the inside of the pipe 1.  See Figs. 2, 6, [0011].  The surface of the brush 6 that contacts the inside of the pipe 1 is the “at least one surface.”  The surface of the brush 6 is movable relative to the outlet port where the pipe 1 meets riser 12.  Id.  
The actuator 2 is coupled to the surface of the brush 6, via movable member 4, and is operable to move the surface of the brush 6 within the pipe 1, because the actuator 2 moves the brush 6 within the pipe 1.  See Davletshin Fig. 2, [0010], [0011].  
Regarding claim 17, the surface of the brush 6 comprises paddle-like bristles, disposed transvers to an axis of the pipe, as seen in Fig. 6.
Regarding claim 18, in the Fig. 5 embodiment, the motor of the actuator 2 is configured to rotate a movable member 4 within the pipe 1.  See Davletshin Fig. 5, [0011].  The movable member 4 is a feed screw because it is a cylindrical spiral.  Id.  The cleaning tool 6 (the “mover”) comprises a sleeve 13 with projections (the “at least one surface”) coupled to the movable member 4.  Id. at Fig. 6, [0011].  The cleaning tool 6 is movable along the movable member 4 with rotation of the cylindrical spiral, because when the spiral 4 rotates, it contacts the projections moving the tool 6 along the tube 1.  Id. at [0011].





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–11 and 15–22 are rejected under 35 U.S.C. 103 as being unpatentable over Buls et al., US 4,519,815 in view of Davletshin, WO 2018/169435 A12.  Note that Davletshin is published in Russian.  Therefore, the Examiner cites US 2021/0131090 A1 as an English-language equivalent.  
Regarding claim 1, Buls discloses an apparatus for catching slugs of flow from a pipeline 10.  Buls Fig. 1, col. 3, ll. 42–68. The apparatus corresponds to the claimed “apparatus for catching slugs of flow from a pipeline upstream of a process.”  
Note that the limitation indicating that the apparatus is used to catch slugs of flow from a pipeline upstream of a process, fails to patentably distinguish over the prior art.  This limitation describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II) (manner of operating device does not differentiate apparatus claim from the prior art).  Also, the “pipeline” and the “process” do not impart patentability to the claims because they are not a positively recited features of the claimed apparatus.  See MPEP 2115 (a claim is only limited by positively recited elements).  Note, however, that the slug catcher in Buls is used to catch slugs from a pipeline 10.  See Buls Figs. 1, 2, col. 3, ll. 48–60.  The slug catcher is also used upstream of a process—with this process being anything downstream of the slug catcher.
The apparatus comprises an inlet pipe 16 (the “inlet”) in fluid communication with the pipeline 10 and configured to separate liquid and gas of the flow (as gases move into gas discharge pipe and liquids move into liquid outlet pipe 34).  See Buls Fig. 1, col. 3, ll. 42–68, col. 4, ll. 5–40. 
The apparatus also comprises a gas discharge pipe 28 (the “gas outlet”) disposed in fluid communication, above the inlet pipe 16, and configured to output the gas.  See Buls Fig. 1, col. 3, ll. 42–68, col. 4, ll. 5–40. 
 The apparatus also has a plurality of U-shaped chambers 42, 44 (the “storage tubes”) extending in fluid communication below the inlet pipe 16 and defining a volume collecting the liquid.  See Buls Fig. 1, col. 6, ll. 8–24.  These chambers 44, 42 are “storage tubes” because they are tubular, and provide a space for liquid to flow into when a liquid slug is received in vessel 18.  Id. 
The apparatus also has a horizontal manifold 36, which corresponds to the “liquid outlet.”  See Buls Fig. 2, col. 4, ll. 28–41.  The manifold 36 is a liquid outlet, because it has a drain on the bottom that permits water to be removed from the manifold 36, and a draw-off line 38 that also allows liquid to be removed.  Id. at col. 4, ll. 54–64. The manifold 36 is in fluid communication with the chambers 42, 44, because the chambers 42, 44 directly communicate with the manifold 36 at their lower ends.  Id. at col. 5, ll. 32–35.  The drain at the bottom of the manifold is one “outlet port.” Id. at col. 4, ll. 54–64. The area of the manifold 36 that connects to draw-off line 38 is another “outlet port.”  Id.  The manifold 36 also has a flange 60 that is an opening that permits access into the interior of the manifold 36 for removal of sediment and sludge.  Id. at Figs. 1, 2, col. 7, ll. 14–25.  The flange 60, therefore, is another “outlet port.”  
The manifold 36 includes a liquid manifold, because the manifold 36 is a manifold where liquid accumulates.  See Buls Fig. 2, col. 4, ll. 41–64.  The manifold 36 is connected to ends of the chambers 42, 44, because the chambers 42, 44 directly communicate at their lower ends with the manifold 36.  Id. at Fig. 2, col. 5, ll. 32–37.  The interior of the manifold 36 has side openings that communicate with the chambers 42, 44—which are the openings on the side of the manifold 36 that attach to the chambers 42, 44, as seen in Fig. 1.  The manifold 36 is tubular, as seen in Fig. 1.  It connects laterally across the chambers 42, 44, as seen in Fig. 1.  

    PNG
    media_image2.png
    1074
    2262
    media_image2.png
    Greyscale

The apparatus in Buls differs from claim 1, because it does not disclose a cleaning apparatus contained in the manifold 36, as required by the claim.
But the manifold 36 comprises a flange 60 that permits access to the interior of the manifold 36 for physical removal of debris such as sediment and sludge.  See Buls Figs. 1, 2, col. 7, ll. 9–27.  
Davletshin discloses a cleaning mechanism for removing deposits from a pipeline 1.  See Davletshin [0001].  The apparatus comprises an actuator 2 that moves a cleaning tool 6, such as a brush, within the pipeline 1 to remove debris from the pipeline 1.  Id. at [0004].  

    PNG
    media_image1.png
    883
    1182
    media_image1.png
    Greyscale

The cleaning mechanism of Davletshin is beneficial because it automates the manual process of cleaning the pipeline.  See Davletshin [0003].  
It would have been obvious to use the cleaning mechanism of Davletshin to remove debris from the manifold 36 in Buls, to automate the step of physically removing sediment and sludge from the manifold.   
With this modification, the cleaning mechanism in Davletshin corresponds to the claimed “cleaning apparatus.”  See Davletshin [0004].  The actuator of Davletshin is the “actuator.”  Id.  The cleaning tool is the “mover.”  Id.  The cleaning tool, such as a brush, would be movable by the actuator in the manifold 36, because the actuator would move the cleaning tool within the manifold 36 to remove sediment and sludge.  This removal of debris would be “relative to the at least one outlet port”—because the cleaning tool would move over the drain at the bottom of the manifold, while also moving past the opening that connects to draw-off line 38, and moving forward and backward in relation to the flange 60.  
Regarding claim 2, the cleaning tool, such as a brush, in Davletshin (the “mover”) comprises a surface disposed internal to the manifold 36 in Buls, because the cleaning tool is inside of the manifold for cleaning.  The cleaning tool is movable “relative to the at least one outlet port”—because the cleaning tool would move over the drain at the bottom of the manifold, while also moving past the opening that connects to draw-off line 38, and moving forward and backward in relation to the flange 60.  The actuator in Davletshin is coupled to the surface of the cleaning tool and is operable to move the surface of the cleaning tool inside the manifold 36, because the actuator moves the cleaning tool to remove debris from the pipeline.  See Davletshin [0004].
Regarding claim 3, the cleaning tool in Davletshin is a paddle disposed transverse to an axis of the manifold 36 in Buls, because the cleaning tool is a brush with paddle-shaped bristles that extend perpendicular to the interior of the pipeline being cleaned.  See Davletshin Figs. 2, 6, [0011].
Regarding claim 4, in one embodiment of Davletshin, the cleaning mechanism comprises a cylindrical helix 4 (the “feed screw”) that is rotated by a motor of the actuator.  See Davletshin Figs. 2, 6, [0011].  The helix would be within the manifold 36 in Buls, because Fig. 6 of Davletshin illustrates the helix being inside the pipe 1.  Id.  The cleaning tool 6 comprises inner projections 14 (the “at least one surface”) coupled to the helix 4.  Id.  The cleaning tool 6 is movable along the pipe 1 by rotation of the helix 4.  Id.  

    PNG
    media_image3.png
    936
    1332
    media_image3.png
    Greyscale

Regarding claim 5, in one embodiment of Davletshin, the actuator comprises a driving device 2 (the “motor”) moving a movable member 4 (the “belt”) disposed inside the pipe 1 being cleaned.  See Davletshin Fig. 2, [0010].  The cleaning tool 6 (the “mover”) comprises a brush (the outer surface of which is the “at least one surface”) coupled to the movable member 4 and being movable with movement of the movable member 4.  Id. at [0010], [0011].  
In another embodiment, the movable member 4 can correspond to the “actuator.”  See Davletshin Fig. 1, [0011].  The movable member 4 is a linear actuator, because it is a linear structure that actuates cleaning tool 6.  Id.  The cleaning tool 6 (the “mover”) comprises a surface coupled to the movable member 4 and being movable with movement of the movable member 4, because the cleaning tool 6 is attached to the movable member 4 and is moved by the movable member 4.  Id.  
In another embodiment, the actuator comprises a driving device 2 (the “motor”) rotating a cylindrical spiral 4 (the “shaft”) disposed within the pipe 1.  See Davletshin Fig. 5, [0011].  The cleaning tool 6 comprises a surface wound about the shaft, which is the surface of the cleaning tool 6 that contacts the spiral 4.  Id. The cleaning tool 6 is rotatable with rotation of the spiral 4.  Id.  
Regarding claim 6, the actuator in Davletshin comprises a motor (drive device 2, seen in Fig. 2), a belt (the movable member 4 seen in Figs. 1 and 2), a feed screw (the helical element 4 seen in Fig. 5), a cable (the movable member 4 seen in Figs. 1 and 2).  See Davletshin Figs. 1, 2, 5, [0011].  The cleaning tool (the “mover”) comprises a plug (the cleaning tool 6 has a plug-like structure, as seen for instance in Fig. 1), a paddle (as the bristles of the brush 6 have a paddle-like structure, as seen in Fig. 6), a pig (as the brush 6 has a pig-like structure, as seen for instance in Fig. 1), a rake (as the brush 6 is rake-like, as seen in Fig. 6), a shovel (the bristles of the brush 6 are shovel-like, as seen in Fig. 6), a scraper (the brush 6 scrapes debris), a scoop (the brush 6 is scoop-like, as seen in Fig. 6), or an auger (the helically-shaped movable member 5 in Fig. 5 can correspond to the “mover”, it is an auger in this configuration).  See Davletshin Figs. 1, 2, 5, 6, [0011].
Regarding claim 7, Davletshin discloses a control 3 (the “controller”) operatively coupled to the actuator 2 and controlling movement of the cleaning tool 6 (the “mover”).  See Davletshin Fig. 2, [0011].
Regarding claim 8, the control 3 in Davletshin is programmable to control the movement of the mover based on a manual or an automated control, because the control 3 can operate in manual mode or automatic mode.  See Davletshin [0011].
Regarding claim 9, the drain (an “outlet port”) in the manifold 36 is a liquid outlet port disposed in fluid communication with the process, because it drains water that is produced in the process.  See Buls col. 4, ll. 41–64.  It is configured to communicate the water with the process, because draining water is part of the process of using the apparatus in Buls.  Id.
The port in manifold 36 that connects to draw-off line 38 (another “outlet port”) is a liquid outlet port disposed in fluid communication with the process, because liquid produced in the process of using the apparatus is drained into the draw-off line 38.  See Buls col. 4, ll. 41–64.  It is configured to communicate liquid with the process, because liquid sent to line 38 is provided downstream to part of the process.  Id.  
The flange 60 (another “outlet port”) is a liquid outlet port because sludge is removed through the flange.  See Buls col. 7, ll. 14–25.  It is in fluid communication with the process, because the sludge is produced in the process of using the apparatus.  Id.  The flange 60 communicates sludge with the process, because disposing of the sludge is part of the process.  Id.
Note that the “process” does not receive patentable weight, because it is a non-positively recited element of the claimed apparatus.  See MPEP 2115.
Regarding claim 10, the manifold 36 comprises an interior, which is the interior of the manifold.  See Buls Figs. 1, 2, col. 4, ll. 28–30.  The cleaning tool of Davletshin (the “mover”) is disposed therein, because the cleaning tool removes debris from the manifold 36, as explained in the rejection of claim 1 above.  The interior of the manifold 36 is configured to collect debris, because debris is removed from the manifold through flange 60.  Id. at col. 7, ll. 18–25.  The manifold 36 comprises the drain, port that connects to the draw-off line 38 and flange (the “at least one outlet port”) as explained in the rejection of claim 1 above.
Regarding claim 11, the drain in manifold 36 comprises a drain valve (“at least one valve”) coupled to the drain and operable to control communication of water from the manifold 36.  See Buls col. 4, ll. 54–64.  Also, the port in manifold 38 that communicates with draw-off line 38 is coupled to valve 40 (“at least one valve”) to control communication of liquid from the manifold 36.  Id. at Fig. 1, col. 4, ll. 38–41.
Regarding claim 15, it would have been obvious to use the cleaning mechanism of Davletshin to remove debris from the manifold 36 of the slug catcher in Buls, for the reasons stated in the rejection of claim 1 above.
With this modification Davletshin’s cleaning mechanism, would correspond to the “apparatus to clean a slug catcher.”  
The slug catcher in Buls catches slugs of flow from pipeline 10 upstream of a process for handling hydrocarbon gas and liquid carried by the pipeline 10.  See Buls Fig. 1, col. 3, ll. 42–68.  The slug catcher has a plurality of U-shaped chambers 42, 44 (the “storage tubes”) connected to a manifold 36 (the “liquid manifold”).  See Buls Fig. 1, col. 5, ll. 32–37.  The manifold 36 has a drain at the bottom, which is one “outlet port.”  Id. at col. 4, ll. 54–64. The manifold 36 also connects with draw-off line 38, which removes liquid from the manifold 36.  Id. at col. 4, ll. 54–64. The area of the manifold 36 that connects to draw-off line 38 is another “outlet port.”  Id.  The manifold 36 also has a flange 60 that is an opening that permits access into the interior of the manifold 36 for removal of sediment and sludge.  Id. at Figs. 1, 2, col. 7, ll. 14–25.  The flange 60, therefore, is another “outlet port.”  
When the cleaning mechanism of Davletshin is used with the manifold 36 in Buls—the actuator 2 of Daveltshin would be mounted adjacent to the manifold 36, in the same way that the actuator 2 is mounted adjacent to pipe 10.  See Davletshin Fig. 2, [0010], [0011].  
The cleaning tool 6 of Davletshin (the “at least one mover”) would be mounted internal to the manifold 36, in the same way that the cleaning tool 6 is inside of the pipe 1.  See Davletshin Fig. 2, [0010], [0011].  The cleaning tool 6 is operatively coupleable to the actuator 2 and is movable by the actuator 2, because the actuator 2 moves the cleaning tool 6 within the pipe 1.  Id.  The cleaning tool 6 would be configured to remove debris from the manifold 36, because the cleaning tool 6 scrapes debris from the pipe 1.  Id.  This removal would be “relative” to the drain, port connecting to draw-off line 38, and flange 60—because the cleaning tool 6 would move relative to these outlet ports.  
The actuator 2 comprises a motor, and the actuator is mounted outside the pipe 1, as seen in Fig. 2.  The actuator 2 therefore would be mounted to the flange 60 in Buls, because the flange 60 provides access to the interior of the manifold 36 so debris can be removed.  See Buls Figs. 1, 2, col. 7, ll. 18–25.  The structure formed by the actuator 2 mounted to the flange 60 would correspond to the “endcap of the liquid manifold.” 
The manifold 36 in Buls is connected to ends of the chambers 42, 44 (the “storage tubes”) because the chambers 42, 44 directly communicate at their lower ends with the manifold 36.  Id. at Fig. 2, col. 5, ll. 32–37.  The interior of the manifold 36 has side openings that communicate with the chambers 42, 44—which are the openings on the side of the manifold 36 that attach to the chambers 42, 44, as seen in Fig. 1.  The manifold 36 is tubular, as seen in Fig. 1.  It connects laterally across the chambers 42, 44, as seen in Fig. 1.  
Note that the limitations describing the structure of the “slug catcher” fail to patentably distinguish over the prior art, even though they are mapped in this rejection, because the slug catcher is not a positively recited element of the claimed device.  See MPEP 2115.  These limitations also do not patentably distinguish over the prior art, even though they are mapped, because they describe the intended use rather than the structure of the claimed “apparatus to clean a slug catcher.”  See MPEP 2114(II) (“manner of operating the device does not differentiate apparatus claim from the prior art”).  

    PNG
    media_image2.png
    1074
    2262
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    883
    1182
    media_image1.png
    Greyscale

Regarding claim 16, the cleaning tool 6 (the “mover”) in Davletshin can be a brush whose outer surface contacts the inside of pipe 1 to remove debris.  See Davletshin Figs. 2, 6, [0010], [0011].  The outer surface of the brush 6 corresponds to the “at least one surface.”  The outer surface of the brush 6 would be disposed internal to the manifold 36 in Buls when it is used to clean the manifold 36.  Id.  The cleaning tool 6 would be movable “relative” to the drain, port that connects to draw-off line 38 and flange 36, because the brush would move back and forth within the manifold 36, in the same way that it moves within pipe 1.  Id.  
The actuator 2 in Davletshin is coupled to the surface of the brush 6 and would be operable to move the brush 6 inside the manifold 36, because the actuator 2 moves the brush within pipe 1.  See Davletshin Fig. 2, [0010], [0011].
Regarding claim 17, the outer surface of the brush 6 comprises at least one paddle, because the brush 6 comprises several paddle-shaped bristles.  See Davletshin Fig. 6. The bristles are transverse to an axis of the pipe.  Id. at Fig. 2.  Therefore, these bristles would be transverse to the axis of the manifold 36 when the brush 6 is used to clean the manifold 36.  
Regarding claim 18, in the Fig. 5 embodiment of Davletshin, the motor of the actuator 2 is configured to rotate a movable member 4 within the pipe 1.  See Davletshin Fig. 5, [0011].  The movable member 4 would be within the manifold 36 of Buls.  The movable member 4 is a feed screw because it is a cylindrical spiral.  Id.  The cleaning tool 6 (the “mover”) comprises a sleeve 13 with projections (the “at least one surface”) coupled to the movable member 4.  Id. at Fig. 6, [0011].  The cleaning tool 6 is movable along the movable member 4 with rotation of the cylindrical spiral, because when the spiral 4 rotates, it contacts the projections moving the tool 6 along the tube 1.  Id. at [0011].
Regarding claim 19, Buls disclsoes a method of catching slugs of a flow from a pipeline 10, upstream of a process.  Buls Fig. 1, col. 1, ll. 4–64.  Note that the “process” is anything downstream of the slug catching apparatus.
The method comprises providing the following structural elements:
An inlet pipe 16 (the “inlet”) disposed in fluid communication with the pipeline 10.  See Buls Fig. 1, col. 2, ll. 42–68, col. 4, ll. 5–40.  
A gas discharge pipe 28 (the “gas outlet”) disposed in fluid communication with the inlet pipe 16.  See Buls Fig. 1, col. 3, ll. 42–68, col. 4, ll. 5–40.
A plurality of U-shaped chambers 42, 44 (the “storage tubes”) extending in fluid communication below the inlet pipe 16.  See Buls Fig. 1, col. 6, ll. 8–24.
A horizontal manifold 36 (the “liquid outlet”), that collects liquid separated in the slug catcher.  See Buls Fig. 2, col. 4, ll. 28–41.

The manifold 36 includes a liquid manifold, because the manifold 36 is a manifold where liquid accumulates.  See Buls Fig. 2, col. 4, ll. 41–64.  The manifold 36 is connected to ends of the chambers 42, 44 because the chambers 42, 44 directly communicate at their lower ends with the manifold 36.  Id. at Fig. 2, col. 5, ll. 32–37.  The interior of the manifold 36 has side openings that communicate with the chambers 42, 44—which are the openings on the side of the manifold 36 that attach to the chambers 42, 44, as seen in Fig. 1.  The manifold 36 is tubular, as seen in Fig. 1.  It connects laterally across the chambers 42, 44, as seen in Fig. 1.  
The method comprises separating liquid and gas from the flow from the pipeline 10 upstream of the process.  This is because fluid from the pipeline 10 is transferred through inlet line 16 into separator vessel 18.  See Buls Fig. 1, col. 4, ll. 5–64.  The fluid separates into gas and liquid components within the separator 18.  Id.  
The gas that has been separated is outputted through gas discharge pipe 28. See Buls Fig. 1, col. 4, ll. 5–64.
The liquid that has been separated is outputted from the manifold 36 to the process.  This is because liquid hydrocarbons are discharged from the manifold 36 through draw-off line to a hydrocarbon handling process.  See Buls Fig. 1, col. 1, ll. 51–56, col. 4, ll. 57–64.  Also, a drain in the bottom of the manifold 36 is opened to remove water from the manifold 36.  Id. at col. 4, ll. 54–57.  The mechanism that receives the water is part of the “process” because it is downstream from the slug catcher.  Also, sludge, which is a type of liquid, is outputted from the manifold 36 through flange 60.  Id. at Figs. 1, 2, col. 7, ll. 16–25.  The mechanism that receives the sludge is part of the “process” because it is downstream from the slug catcher.
The port that connects to draw-off line 38, the drain and the flange 60 correspond to the “at least one outlet port.”

    PNG
    media_image2.png
    1074
    2262
    media_image2.png
    Greyscale

The method of Buls differs from claim 19 because it does not explicitly disclose the steps of moving at least one surface inside of the manifold 36 and moving debris in the manifold 36 with the movement of the surface relative to at least one outlet port in the liquid outlet.
But the flange 60 of the manifold 36 permits access to the interior of the manifold 36 for physical removal of debris such as sediment and sludge.  See Buls Figs. 1, 2, col. 7, ll. 9–27.  
Davletshin discloses a cleaning mechanism for removing deposits from a pipeline.  See Davletshin [0001].  The apparatus comprises an actuator that moves a cleaning tool, such as a brush, within the pipeline to remove debris from the pipeline.  Id. at [0004].  

    PNG
    media_image1.png
    883
    1182
    media_image1.png
    Greyscale

The cleaning mechanism of Davletshin is beneficial because it automates the manual process of cleaning the pipeline.  See Davletshin [0003].  
It would have been obvious to use the cleaning mechanism of Davletshin to remove debris from the manifold 36 in Buls, to automate the step of physically removing sediment and sludge from the manifold.   
With this modification, the surface of the cleaning tool in Davletshin, used to remove debris from the pipe, would correspond to the “at least one surface.”  See Davletshin Fig. 2, [0010], [0011].  The surface of the cleaning tool would move in the manifold 36 of Buls, in the same way that it moves within the pipeline.  Id.  This movement would move debris, in the same way that the cleaning tool moves debris in the pipeline.  Id.  The movement of the cleaning tool would be “relative” to the outlet ports in the manifold 36 (the port that connects to draw-off line 38, the drain and the flange), because the cleaning tool would move back and forth in the manifold 36, in the same way that it moves back and forth in the pipeline.  Id.
Regarding claim 20, Buls discloses a method of cleaning a slug catcher, by removing debris through a flange 60 in manifold 36 of the slug catcher.  Buls Figs. 1, 2, col. 3, ll. 38–62, col. 7, ll. 16–27.  The slug catcher catches slugs of flow from a pipeline 10 upstream of a process.  Id.  The slug catcher has a manifold 36 (corresponding to the claimed “liquid manifold”) which collects liquid separated in the slug catcher.  Id. at Fig. 1, col. 4, ll. 21–27, col. 7, ll. 16–27.  Note that the “process” is anything downstream of the slug catcher.  
The method comprises providing the following structural elements:
An inlet pipe 16 (the “inlet”) disposed in fluid communication with the pipeline 10.  See Buls Fig. 1, col. 2, ll. 42–68, col. 4, ll. 5–40.  
A gas discharge pipe 28 (the “gas outlet”) disposed in fluid communication with the inlet pipe 16.  See Buls Fig. 1, col. 3, ll. 42–68, col. 4, ll. 5–40.
A plurality of U-shaped chambers 42, 44 (the “storage tubes”) extending in fluid communication below the inlet pipe 16.  See Buls Fig. 1, col. 6, ll. 8–24.
A horizontal manifold 36 (the “liquid outlet”), that collects liquid separated in the slug catcher.  See Buls Fig. 2, col. 4, ll. 28–41.
The manifold 36 (which corresponds to the “liquid outlet [including] a liquid manifold]).
The manifold 36 is connected to ends of the chambers 42, 44 because the chambers 42, 44 directly communicate at their lower ends with the manifold 36.  Id. at Fig. 2, col. 5, ll. 32–37.  The interior of the manifold 36 has side openings that communicate with the chambers 42, 44—which are the openings on the side of the manifold 36 that attach to the chambers 42, 44, as seen in Fig. 1.  The manifold 36 is tubular, as seen in Fig. 1.  It connects laterally across the chambers 42, 44, as seen in Fig. 1.  

    PNG
    media_image2.png
    1074
    2262
    media_image2.png
    Greyscale

The method of Buls differs from claim 20 because it does not disclose mounting a mover internal to a portion of the manifold 36, while mounting an actuator adjacent to the manifold 36 and operatively coupling the actuator to the mover, with the step of moving debris in the manifold relative to an outlet port by moving the mover with the actuator.  
But the manifold 36 comprises a flange 60 that permits access to the interior of the manifold 36 for physical removal of debris such as sediment and sludge.  See Buls Figs. 1, 2, col. 7, ll. 9–27.  
Davletshin discloses a cleaning mechanism for removing deposits from a pipeline.  See Davletshin [0001].  The apparatus comprises an actuator 2 that moves a cleaning tool 6, such as a brush, within the pipeline 1 to remove debris from the pipeline.  Id. at [0004], [0010], [0011].  

    PNG
    media_image1.png
    883
    1182
    media_image1.png
    Greyscale

The cleaning mechanism of Davletshin is beneficial because it automates the manual process of cleaning the pipeline.  See Davletshin [0003].  
It would have been obvious to use the cleaning mechanism of Davletshin to remove debris from the manifold 36 in Buls, to automate the step of physically removing sediment and sludge from the manifold.   
With this modification, the cleaning tool 6 of Davletshin would correspond to the claimed “mover.”  See Daveltshin [0010], [0011].  The cleaning tool 6 would be mounted internal to the manifold 36, in the same way that the cleaning tool is mounted inside the pipe 1.  Id.   The actuator 2 would correspond to the “actuator.”  The actuator 2 would be mounted adjacent the manifold 36, in the same it is mounted adjacent to the pipe 1, as seen in Figs. 2 and 5 of Davletshin.  The cleaning tool 6 is operatively coupled to the actuator 2 because the actuator 2 moves the cleaning tool 6.  Id.
The cleaning tool 6 would move debris in the manifold 36, in the same way that it moves debris in the pipe 1.  See Davletshin [0010], [0011].  The movement of debris would be “relative” to outlet ports in the manifold 36 (i.e., the drain in the manifold 36, the port that connects to draw-off line 38 and the flange 60), because the cleaning tool 6 would move back and forth in the manifold 36, in the same way that the cleaning tool 6 moves in the pipeline 1.  See Davletshin [0010], [0011].  The actuator 2 would move the cleaning tool 6 in the manifold 36, because the actuator 2 is the mechanism that supplies motive force to the cleaning tool 6.  Id.
Regarding claims 21 and 22, Buls in view of Davletshin teaches the limitations of claim 20, as explained above.
The prior art differs from claims 21 and 22, because it does not explicitly disclose how the cleaning mechanism of Davletshin is incorporated with the manifold 36 in Buls.  Therefore, the prior art does not provide enough information to teach replacing the manifold 36 in Buls with a manifold 36 having the cleaning mechanism of Davletshin, as required by claim 21.  The prior art also does not provide enough information to teach accessing the interior of the manifold 36 of an existing slug catcher and installing the cleaning tool therein.
But, when incorporating the cleaning mechanism of Davletshin with the manifold 36 in Buls, it would have been obvious to either replace the manifold 36 seen in Figs. 1 and 2 of Buls, with a manifold 36 containing the Davletshin cleaning mechanism, or to place the cleaning mechanism in an existing manifold 36, because the end result of incorporating the cleaning mechanism in the manifold 36 would be the same.
Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 15, in light of the amendments.
35 U.S.C. 103 Rejections
Buls et al., US 4,519,815
The Applicant argues that the claims are patentable over the prior art, asserting that no reference teaches a liquid manifold that connects laterally to ends of storage tubes, with an interior of the manifold having side openings communicating with the storage tubes.  See Applicant Rem. filed Mar. 30, 2022 (“Applicant Rem.”) 9.  
The Examiner respectfully disagrees.  The manifold 36 in Buls corresponds to the claimed “liquid manifold.”  See Buls Figs. 1, 2, col. 4, ll. 28–30.  The U-shaped chambers 42, 44 are the “storage tubes.”  Id. at Figs. 1, 2, col. 5, ll. 8–10.  
The manifold 36 connects to ends of the chambers 42, 44, because lower ends of the chambers 42, 44 directly communicate with manifold 36.  See Buls Figs. 1, 2, col. 5, ll. 32–35.  The manifold 36 laterally connects to the lower ends of the chambers 42, 44, as seen in Fig. 1 of Buls.  

    PNG
    media_image4.png
    1336
    1693
    media_image4.png
    Greyscale


35 U.S.C. 102(a)(1) Rejections
Davletshin, WO 2018/169435 A1
The Applicant argues that Davletshin does not anticipate claim 15, asserting that the reference does not teach a liquid manifold that is tubular and connects laterally across the storage tubes as claimed.  See Applicant Rem. 10.  Rather, it is argued that Davletshin does not appear to disclose a liquid manifold that is tubular and connects laterally across storage tubes.  Id.
The Examiner respectfully disagrees.  Claim 15 describes an apparatus which is used “to clean a slug catcher.”  The slug catcher comprises “a liquid manifold.”  The “slug catcher” is not a positively recited element of the claimed apparatus—because the claim is directed to the apparatus itself, and not to a system comprising a slug catcher with an apparatus for cleaning it.  A claim is only limited by positively recited elements.  See MPEP 2115.  Therefore, the limitations in claim 15 that describe the structure “slug catcher” and the “liquid manifold”—including those asserted by the Applicant as missing from Davletshin—do not receive patentable weight, because the slug catcher and liquid manifold are not part of the structure that is claimed.  Also, note that the limitations in claim 15 that describe the structure of the “slug catcher” and the “liquid manifold” do not receive patentable weight, because they are directed to the intended use of the “apparatus” rather than its structure.  See MPEP 2114(II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Davletshin is in the record as the 31-page Foreign Reference dated Jan. 18, 2022.  
        2 A copy of Davletshin is in the record as the 31-page Foreign Reference dated Jan. 18, 2022.